                      Case 4:20-cv-02180-JST Document 81 Filed 12/04/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                     Janice Altman, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-02180-JST
                 County of Alameda, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants County of Alameda, Gregory J. Ahern and Erica Pan                                                 .


Date:          12/04/2020                                                                /s/Matthew D. Zinn
                                                                                         Attorney’s signature


                                                                                   Matthew D. Zinn SBN 214587
                                                                                     Printed name and bar number


                                                                                        396 Hayes Street
                                                                                     San Francisco, CA 94102

                                                                                               Address

                                                                                        zinn@smwlaw.com
                                                                                            E-mail address

                                                                                          (415) 552-7272
                                                                                          Telephone number

                                                                                          (415) 552-5816
                                                                                             FAX number
